UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
RAYMOND SWAINSON,

                               Plaintiff,
                                                         CIVIL ACTION NO.: 21 Civ. 5379 (GHW) (SLC)
         -v-
                                                                           ORDER
LENDINGCLUB CORPORATION, et al.,

                               Defendants.


SARAH L. CAVE, United States Magistrate Judge.

         This Action has been referred to the undersigned for general pretrial supervision and to

issue a Report and Recommendation concerning dispositive motions. (ECF No. 8). On July 12,

2021, Defendant Lendingclub Corporation moved for a more definite statement under Federal

Rule of Civil Procedure 12(e) (the “Motion”). (ECF No. 6).


         Accordingly, a Telephone Conference concerning the Motion and Plaintiff’s response is

scheduled for Wednesday, July 21, 2021 at 2:00 pm on the Court’s conference line. The parties

are directed to call: (866) 390-1828; access code: 380-9799, at the scheduled time. Defendants

are directed to serve a copy of this order on Plaintiff and to file proof of service by no later than

Friday, July 16, 2021.



Dated:          New York, New York
                July 14, 2021

                                                      SO ORDERED.



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
